Citation Nr: 1534771	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for status post hemilaminectomy and discectomy (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected low back disability. 

3.  Entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for right foot drop.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, for an additional right index finger disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Claims Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010, December 2013, September 2014, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a September 2010 rating decision, the RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional right index finger disorder.  The Veteran perfected an appeal in April 2011, and the issue was certified to the Board in November 2014.

In a December 2013 rating decision, the RO implemented a November 2013 decision by the Board, which granted entitlement to service connection for a low back disability.  The RO assigned a 10 percent rating for the service-connected low back disability effective from August 31, 2006.  The Veteran filed a notice of disagreement (NOD) with the initial rating and effective date that were assigned.  He perfected an appeal in October 2014, and these issues were certified to the Board in November 2014.

In a September 2014 rating decision, the RO granted service connection and assigned an initial 10 percent rating for right foot drop effective from August 31, 2006.  In October 2014, the Veteran filed a NOD with the effective date that was assigned.  A Statement of the Case (SOC) has not yet been issued.  

In a November 2014 rating decision, the RO denied entitlement to TDIU.  The Veteran filed a NOD in December 2014; a SOC has not yet been issued.

The issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an additional right index finger disorder, entitlement to an earlier effective date for the grant of service connection of right foot drop, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied service connection for a low back disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  He also did not submit new and material evidence within one year of that decision.

2.  Following the December 2003 rating decision, the Veteran first filed a claim for service connection for a low back disorder on August 31, 2006.  

3.  Since August 31, 2006, the Veteran's low back disability has not been manifested by forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; or incapacitating episodes having a total duration of at least two weeks during a 12-month period.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 31, 2006, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  Since August 31, 2006, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

An October 2006 VCAA notice letter notified the Veteran of the evidence necessary to substantiate a claim for service connection for a low back disability.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letter was provided prior to initial adjudication of the Veteran's claim in June 2007 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 490-91;VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to an earlier effective date and a higher initial disability rating.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  

Regarding the earlier effective date claim, as will be explained below, the medical evidence of record is sufficient to show that the Veteran has had a low back disability since he filed his claim in August 2006.  Thus, the claims file contains all relevant documentation necessary to adjudicate the claim for an effective date earlier than August 31, 2006, for the grant of service connection for a low back disability.  There is no indication of existing evidence that would raise a reasonable possibility of substantiation of an earlier effective date for service connection.  Thus, there is no further duty to assist that arises under the facts of this case.  See 38 U.S.C.A. § 5103A(a)-(d).

Regarding the increased rating claim, the Veteran was medically evaluated in February 2010 and August 2014.  The examiners reviewed the Veteran's claims file, considered his complaints, and conducted appropriate examinations.  The examination reports have been reviewed and found to be adequate to make a determination on the claim, as they addressed the Veteran's symptoms in relation to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In addition, there is no objective evidence indicating that there has been a material change in the severity of the low back disability since the Veteran was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matters decided below.

II.  Earlier Effective Date - Service Connection for a Low Back Disability

In this case, the Veteran has asserted that he is entitled to an effective date earlier than August 31, 2006, for the grant of service connection for a low back disability.  As explained further below, the Board finds that an earlier effective date is not warranted.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A.§ 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as there was no additional evidence received within one year of the prior disallowance.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the Veteran initially filed a claim for service connection for a low back disorder in January 2002.  He asserted that his low back disorder was caused or aggravated by the service-connected residuals of a right leg fracture.  The RO denied service connection for a low back disorder in January 2003, July 2003, and December 2003 rating decisions, finding that there was insufficient evidence of a link between the Veteran's low back disorder and the service-connected residuals of a right leg fracture.  

The Veteran was provided notice of the December 2003 rating decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the December 2003 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

On August 31, 2006, the Veteran submitted an application to reopen his claim for service connection for a low back disorder.  In a June 2007 rating decision, the RO denied his request, finding that new and material evidence had not been submitted.  The Veteran appealed.  In November 2009, the Board reopened the claim and remanded the matter for additional development.  In April 2011, the Board denied the claim for service connection for a low back disorder.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In May 2012, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in May 2012, granting the Joint Motion, and returned the case to the Board.  In November 2013, the Board granted service connection for a low back disability.  

In January 2014, the RO implemented the Board's November 2013 decision that granted service connection for a low back disability, and assigned an initial 10 percent rating effective from August 31, 2006.  The Veteran appealed the January 2014 rating decision, asserting that he should be assigned an earlier effective date for the grant of service connection for a low back disability.  In his February 2014 NOD, he noted that a November 2001 VA treatment record documented an injury to his low back and that he filed a claim for service connection in January 2002.  He argued, through his representative, that he has continued to prosecute his claim since January 2002.  

As an initial matter, the Board has thoroughly reviewed the evidence of record between December 2003 and August 31, 2006, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for a low back disorder during that time.  However, there is nothing in the record to support such a finding.  The Veteran and his representative have also not identified any claim filed between December 2003 and August 31, 2006.  

The Board does note that there are VA medical records dated prior to August 31, 2006, documenting treatment for a low back disorder.  In November 2001, a VA treatment record noted that the Veteran had new onset of complete right foot drop secondary to a herniated disc at the L4-L5 level, and that surgery was needed to decompress the L5 nerve root.  He underwent a right L4-L5 discectomy and hemilaminectomy on November 29, 2001, and has received ongoing treatment for his low back disability since then.  However, to the extent that the Veteran may have sought medical treatment at VA for a low back disorder prior to August 31, 2006, the Board notes that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

VA regulations do provide that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  That is not the situation here.  Rather, a claim for service connection for a low back disorder had been denied in December 2003.  Thereafter, the Board reopened the claim and granted service connection in a November 2013 decision.  Thus, the reopening of the claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157(b).  That provision contemplates "reopening" of a claim for "compensation" where service connection had already been granted, but no compensation was awarded.  In this case, no formal claim for service connection for a low back disorder had ever been allowed before the November 2013 decision was promulgated.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

Based on the foregoing, the Board finds that, following the final December 2003 rating decision, VA first received a formal or informal claim for a low back disorder on August 31, 2006.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim received on August 31, 2006, is later than the date entitlement arose. 

Accordingly, the Board concludes that August 31, 2006, is the proper effective date for the award of service connection for a low back disability.  38 U.S.C.A. § 5107(b).  

III.  Increased Rating - Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

The Veteran's low back disability has been evaluated using the criteria for degenerative arthritis of the spine under Diagnostic Code 5242.  The criteria also references degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  The General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.

Under this formula, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  For VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  Range of motion measurements are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).  Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (6).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In this case, a 10 percent disability rating has been assigned for the Veteran's service-connected low back disability effective from August 31, 2006.

VA treatment records generally show treatment for the Veteran's low back disability and foot drop since his surgery in November 2001.  A February 2007 VA treatment record reflects that the Veteran complained of some intermittent lower back discomfort with right foot drop.  He reported that he felt as if he was getting some of his muscle strength back in his right lower extremity.  In April 2008, he reported that the surgery had relieved 90 percent of his back pain.  See Virtual VA, CAPRI records received on December 12, 2013, pg. 8.  

The report of a February 2010 VA examination reflects that the Veteran complained of intermittent back pain with periods of discomfort lasting a few days to a week.  He described the pain as a dull, aching sensation.  He said the pain was generally 5-6/10 in severity with periods of flare-ups 8-9/10 exacerbated by cold weather and physical activity.  He used a cane for his service-connected right leg disability, but not his spine.  He said he missed no time from work due to his spine.  On physical examination, range of motion of the thoracolumbar spine was from 30 degrees of extension to 95 degrees of forward flexion.  Right lateral flexion was to 25 degrees; left lateral flexion was to 20 degrees; right and left rotation was to 20 degrees bilaterally.  He experienced some tightness at the endpoints.  He reported limitation of motion during flare-ups and with repetitive use, but it did not additionally limit joint function.  There was guarding as evidenced by painful motion, but no muscles spasms, weakness, or tenderness, and no gross postural abnormalities, deformities or ankylosis.  A neurological examination revealed a right sciatic nerve injury with right foot drop.  There were no reported incapacitating episodes in the prior 12-month period.  

A March 2011 VA outpatient treatment record notes that the Veteran had a suspected mix of mechanical and neuropathic pain from herniated discs; however, the Veteran was reluctant to try any medication or physical therapy at that point.  Later that year, he tried physical therapy, but he was not sure that it made any difference.  See Virtual VA, CAPRI records received December 12, 2013, pgs. 21-11.  A July 2012 chiropractic record indicates that he had severe L5 radiculopathy and chronic low back pain.  Subsequent VA treatment records note ongoing low back pain and radiculopathy.

The report of an August 2014 VA examination reflects that the Veteran reported progressively more pain.  He said the pain occurred daily and was generally 4/10 in severity.  He also reported having some numbness, tingling, and weakness in his right lower extremity.  He said he sometimes experienced muscle spasms in his back, right leg, and right foot.  He said he was able to sit and stand for about 30 minutes and walk with his cane for about 15 minutes.  He was able to perform all activities of daily living and his own yardwork.  He reported having flare-ups two to three times per week and tried to do less physically during flare-ups.  On physical examination, range of motion of the thoracolumbar spine was from 10 degrees of extension to 90 degrees of forward flexion.  Right lateral flexion was to 15 degrees; left lateral flexion was to 10 degrees; right and left lateral rotation was to 20 degrees bilaterally.  Objective evidence of pain was at the endpoints.  With repetitive testing, range of motion did not change except for left lateral flexion, which improved to 15 degrees.  There was no additional limitation of motion with repetitive testing; however, the examiner noted addition functional limitation with pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  There was also no ankylosis of the spine.  Muscle strength and sensation testing noted symptoms associated with right lower extremity radiculopathy.  A surgical scar was noted; however, it was not painful or unstable and did not measure more than 39 square centimeters.  The examiner noted that the Veteran had incapacitating episodes of IVDS totaling least one week, but less than two weeks during the previous 12-month period.

Based on the foregoing evidence, a rating in excess of 10 percent is not warranted for the Veteran's low back disability under the General Rating Formula.  The evidence does not indicate that forward flexion of the thoracolumbar spine has been limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine has been 120 degrees or less.  The 2010 VA examiner found guarding, but no muscle spasms and no gross postural abnormalities or deformities.  The 2014 VA examiner expressly determined that there was not abnormal gait or spinal contour.  Accordingly, the evidence has also not indicated that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Although there was objective evidence of pain at the endpoints of thoracolumbar spine range of motion, there was no additional limitation with repetitive testing.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  In this case, the evidence does not show additional functional loss beyond that contemplated by the 10 percent evaluation.  The 2011 examiner noted that the Veteran reported that flare0ups and repetitive use caused limitation of motion, but did not additional limit joint function.  The 2014 examiner found additional functional limitation of pain on movent, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  But these did not affect range of motion, and he was able to perform all activities of daily living, despite weekly flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  As such, an evaluation in excess of 10 percent is not warranted.

The Board has also considered other potentially applicable diagnostic codes.  Regarding IVDS, the evidence does not indicate that the Veteran has had incapacitating episodes requiring bed rest prescribed by a physician during a 12-month period.  The Board notes that the August 2014 VA examiner indicated that the Veteran had incapacitating episodes totaling at least one week but less than two weeks during the prior 12-month period; however, even if these episodes required bed rest prescribed by a physician, the criteria for a rating in excess of 10 percent would not be met under the Formula for Rating IVDS Based on Incapacitating Episodes.   

In addition, the rating criteria provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  In this case, a separate 40 percent rating has been assigned for right sciatic injury resulting in right foot drop effective from August 31, 2006; thus it is no considered herein.  See 38 C.F.R. § 4.14 (2015).  The Veteran has denied any related bladder or bowel impairment, and no other neurological abnormalities have been noted.  

A separate compensable rating is also not warranted for the Veteran's surgical scar.  The August 2014 VA examiner indicated that the scar was not unstable or painful and did not measure 39 square centimeters or more.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

The Board has also considered the Veteran's representative's argument that the old rating criteria for IVDS apply to this claim and that the Veteran's low back disability warrants a 40 or 60 percent rating under former Diagnostic Code 5293.  See February 2014 NOD.  The rating criteria for the spine were amended effective September 26, 2003.  As such, the old rating criteria do not apply to this claim.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) for the assignment of a higher rating on an extra-schedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Veteran's low back disability primarily involves pain and limited range of motion.  These complaints have been contemplated in evaluating this disability.  The General Rating Formula specifically contemplates limitation of motion and entitlement to separate ratings based for neurological abnormalities, along with additional functional impairment due to symptoms such as pain and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The Formula for Rating IVDS contemplates incapacitating episodes.  Furthermore, the criteria provide for higher ratings for more severe limitation of motion and functional impairment.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected low back disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to an effective date prior to August 31, 2006, for the grant of service connection for a low back disability is denied.

Entitlement to an initial rating in excess of 10 percent for a service-connected low back disability is denied.  


REMAND

Regarding the claim for additional right index finger disorder due to VA medical treatment under 1151, remand is required to obtain relevant treatment records and a VA examination.  The Veteran has asserted that he has an additional right index finger disorder that was caused by an April 2009 surgery to remove a cyst that was performed at the West Haven Medical Center (VAMC).  Since the surgery, he has complained of increased pain and swelling.  

First, a remand is required for outstanding VA medical records.  The AOJ should ensure that all relevant VA medical records pertaining to the right index finger surgery in April 2009 are of record, to include all surgical and nursing notes.  The AOJ should also obtain the full informed consent documents from VistA Imaging for the right index finger surgery in April 2009.  Second, a VA examination and medical opinion are needed to make a determination on the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional right index finger disorder.  

Regarding the claims for an earlier effective date for the grant of service connection for right foot drop and for entitlement to TDIU, remand is required for issuance of an SCO.  In a September 2014 rating decision, the RO granted service connection for right foot drop effective from August 31, 2006.  The Veteran, through his representative, submitted a NOD in October 2014 regarding the effective date that was assigned.  In a November 2014 rating decision, the RO denied entitlement to TDIU.  The Veteran, through his representative, submitted a NOD in February 2014 regarding this claim.  A SOC has not been issued addressing either of these matters.  Therefore, on remand, a SOC should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the issues of entitlement to an effective date earlier than August 31, 2006, for the grant of service connection for right foot drop and entitlement to TDIU.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

2.  Contact the West Haven VAMC and obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's right index finger, to include all surgical and nursing notes pertaining to the April 2009 surgery.  Also, the full informed consent documents through the VistA imaging system for the April 2009 surgery must be obtained.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination in connection with his claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

First, the examiner must state whether the Veteran has an additional right index finger disorder as a result of the April 2009 surgery at the West Haven VAMC.

Second, if so, the examiner must state whether the additional right index finger disorder was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA. 

Third, and notwithstanding any informed consent documents, the examiner must further state whether the additional right index finger disorder was a reasonably foreseeable outcome of surgical treatment based upon the specific facts and circumstances of this Veteran's case. 

4.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


